United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3912
                                   ___________

Ivan Kelley,                         *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
                   1
Larry G. Massanari, Commissioner,    *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: August 30, 2001
                              Filed: September 11, 2001
                                  ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.




      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      Ivan Kelley appeals the District Court’s2 order affirming the denial of disability
insurance benefits. Having carefully reviewed the record, see Roberts v. Apfel, 222
F.3d 466, 468 (8th Cir. 2000) (standard of review), we affirm.

      In his July 1988 application, Kelley alleged disability since December 1984 from
back problems and a hearing loss. His date last insured was March 1986. After four
administrative hearings, three of which occurred after remand by the District Court or
the Appeals Council, the Appeals Council assumed jurisdiction and found him not
disabled before March 1986.

        Kelley argues that the absence of a diagnosis before his date last insured did not
preclude a finding of disability. To the extent Kelley offers chiropractor Tom Taylor’s
1993 opinion as to his pre-1986 disability status as a retrospective medical diagnosis,
see Grebenick v. Chater, 121 F.3d 1193, 1199 (8th Cir. 1997), and Kelley’s statements
to his doctors in 1985 as corroboration, see List v. Apfel, 169 F.3d 1148, 1149 (8th Cir.
1999), Kelley’s approach fails. Chiropractors are not acceptable medical sources, see
20 C.F.R. § 404.1513(a) (2001), and in any event, Dr. Taylor did not begin treating
Kelley until October 1988 and offered no basis for his opinion about Kelley’s pre-1986
condition. While Kelley’s borderline intellectual functioning, first diagnosed in May
1991, is a severe impairment, see Hunt v. Massanari, 250 F.3d 622, 625 (8th Cir.
2001), Kelley worked with it for a number of years and there is no concrete evidence
that it worsened before his date last insured, see Roberts, 222 F.3d at 469.

      We have considered the other points Kelley raises, and conclude they provide
no basis for remand. Accordingly, we affirm. See 8th Cir. R. 47B.



      2
       The Honorable John. F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. §636(c).
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-